DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to amendment filed on June 16, 2022.

3.	Claims 1, 21-39 are allowable over the prior art of record.
4.	 The following is the Examiner's statement of reasons for allowance:
 	Goulart, US 2014/0172553, discloses using video cameras to compile heat maps for a retail store  (in para [0021]-[0022] and Figs. 1 &4).
 	Zimmerman, US 2008/0077511 discloses a robot for navigating through a store to -provide inventory map (in [0015], [0016]. However, Zimmerman does not disclose the generation of heatmap to aid in fixed camera placement and installation.
 	Shelfie Retails describes using fixed camera to track inventory on the store shelves.
	 Regarding claims 1, 21-30, although the prior art disclose several claimed limitations, none of the references teaches:
 “A method for deploying fixed cameras within a store comprising, by a computer system:
  generating a product value heatmap for the store based on locations and sales volumes of a set of products assigned to a set of inventory structures within the store;
 	 for each inventory structure in the set of inventory structures, calculating a fixed camera score, in a set of fixed camera scores, for imaging the inventory structure with a fixed camera according to an amplitude represented in the product value heatmap at a location corresponding to the inventory structure
 	 prompting prioritization of installation of fixed cameras in the store to image the set of inventory structures according to the set of fixed camera scores.”
 	Regarding claims 31-39, although the prior art disclose several claimed limitations, none of the references teaches:
“A method for deploying fixed cameras within a store comprising:
 	 representing a set of camera mounting locations in a camera mount map for the store based on locations of faces of shelves in the set of inventory structures extracted from the first spatial map;
 	 generating a composite heatmap for the store based on the electrical infrastructure heatmap and the camera mount heatmap, the composite heatmap comprising a gradient of amplitudes representing practicality of fixed cameras to image the set of inventory structures throughout the store;
 	 identifying a first subset of inventory structures, in the set of inventory structures within the store, occupying a first set of locations corresponding to critical amplitudes in the composite heatmap, the first subset of inventory structures containing a quantity of inventory structures equal to the number of fixed cameras; and
 	generating a prompt to install the number of fixed cameras facing the first subset of inventory structures in the store.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort, can be reached at 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661